ON CONCESSION OF ERROR
PER CURIAM.
Based on Ramroop v. State, 214 So.3d 657 (Fla. 2017), and the State’s proper concession of error, we reverse Steven Degennaro's conviction and sentence for attempted first-degree murder of a law enforcement officer and remand for a new trial on that charge. We also reverse the restitution order. Lastly, we remand to the trial court for resentencing on the resisting a law enforcement officer with violence count under a corrected seoresheet.
REVERSED and REMANDED,
ORFINGER, WALLIS, and LAMBERT, JJ., concur.